DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 11, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberger et al. (Greenberger) (US 2009/0052859 A1).
As to claim 1, Greenberger discloses a control method of a display screen, comprising:
detecting, by an ultrasonic detection device (paragraph 4, 14, 66), whether there is a viewer present in a viewable range (dynamically or manually input viewing space; 
controlling on-off status of the display screen according to the detection result (transitioning between a primary and secondary mode, which will power off/on the display based upon the presence of a viewer; paragraph 94-98).

	As to claim 5, Greenberger discloses before the detecting, by an ultrasonic detection device, whether there is a viewer present in a viewable range of the display screen and generating a detection result:
determining, by the ultrasonic detection device, the viewable range of the display screen (determined dynamically using sensors or via manual input; paragraph 46, 60).

	As to claim 6, Greenberger discloses wherein the viewable range is defined by a user (paragraph 46, 53, 60).

As to claim 11, Greenberger discloses a control apparatus of a display screen, comprising:
at least one ultrasonic detection device (ultrasonic sensor, 130; paragraph 4, 14, 66) and a control device (Fig. 1, 117);
wherein the ultrasonic detection device is coupled to the display screen, and the ultrasonic detection device is configured to detect whether there is a viewer present (paragraph 4, 14, 66), in a viewable range (dynamically or manually input viewing space; paragraph 46, 60) of the display screen (Fig. 5A-B, paragraph 33, 97-98), 

As to claim 15, Greenberger discloses wherein the ultrasonic detection device comprises an ultrasonic angle component, and the ultrasonic angle component is configured to determine the viewable range of the display screen (see Fig. 2, paragraph 60).

Claims 1-3, 8, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 105812934 A) (via machine translation).
As to claim 1, Zhang discloses a control method of a display screen, comprising:
detecting, by an ultrasonic detection device (paragraph 9-20), whether there is a viewer present (paragraph 35, 45, 71, 102, 123) in a viewable range of the display screen (preset range; paragraph 51, 67) and generating a detection result (paragraph 35, 45, 71, 102); and
controlling on-off status of the display screen according to the detection result (putting the television in shutdown mode to save power; paragraph 7, 36, 51, 103, 123).


emitting, by the ultrasonic detection device, ultrasonic beams along different detecting directions to perform scanning in the viewable range (rotating and emitting the ultrasonic waves in different directions; Fig. 4, paragraph 15, 16, 38-39, 67, 89), and recording a first property value of an echo wave of an ultrasonic beam emitted in each of the detecting directions as a detection value in that detecting direction (paragraph 73, 89, 104, 118); and
comparing the detection value in each of the detecting directions with a pre-stored reference value of the detecting direction (paragraph 73, 89, 104, 118), and determining whether there is a viewer present in the viewable range according to the comparison result, wherein the reference value is the first property value of an echo wave of an ultrasonic beam emitted by the ultrasonic detection device when there is no viewer present in the viewable range of the display screen (paragraph 73, 89, 104, 118).

As to claim 3, Zhang discloses wherein the first property value comprises an echo time of an ultrasonic beam emitted in a corresponding detecting direction (paragraph 73, 89, 104, 118), and the determining whether there is a viewer present in the viewable range according to the comparison result, comprises:
if the detection value is greater than or equal to the reference value, then determining that there is no viewer present in the viewable range, otherwise, 

As to claim 8, Zhang discloses before the detecting, by an ultrasonic detection device, whether there is a viewer present in a viewable range of the display screen and generating a detection result:
determining each of detecting directions in which the ultrasonic detection device emits ultrasonic beams in the viewable range (paragraph 67, 98, 109).

As to claim 11, Zhang discloses a control apparatus of a display screen, comprising:
at least one ultrasonic detection device (paragraph 101-102) and a control device (paragraph 103);
wherein the ultrasonic detection device is coupled to the display screen (paragraph 95-98), and the ultrasonic detection device is configured to detect whether there is a viewer present  (paragraph 35, 45, 71, 102, 123) in a viewable range of the display screen (preset range; paragraph 51, 67), generate a detection result (paragraph 35, 45, 71, 102), and send the detection result to the control device (paragraph 95-97), and the control device is electrically connected to the ultrasonic detection device (paragraph 95-97), and is configured to control on-off status of the display screen according to the detection result (putting the television in shutdown mode to save power; paragraph 7, 36, 51, 103, 123).



As to claim 13, Zhang discloses wherein the ultrasonic detection device is disposed on an edge frame of the display screen parallel to a horizontal direction and is positioned on a central axis in a vertical direction (paragraph 67, 98).

As to claim 14, Zhang discloses wherein the ultrasonic detection device is disposed on an edge frame of the display screen perpendicular to a horizontal direction (paragraph 67, 98).



As to claim 16, Zhang discloses a driving device, which is electrically connected to the ultrasonic detection device and configured to drive the ultrasonic detection device to rotate such that the ultrasonic detection device performs detection in the viewable range of the display screen (driving signal to motor to rotate ultrasonic generator through the entire preset area; paragraph 78, 107, 109).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger in view of Kiewit et al. (Kiewit) (4,644,509).
As to claim 2, while Greenberger discloses detecting, by an ultrasonic detection device, whether there is a viewer present in a viewable range of the display screen, he fails to specifically disclose emitting, by the ultrasonic detection device, ultrasonic beams along different detecting directions to perform scanning in the viewable range, and recording a first property value of an echo wave of an ultrasonic beam emitted in 
In an analogous art, Kiewit discloses a system for detecting the presence of a viewer within a monitored area (Fig. 1, see abstract) by emitting, by an ultrasonic detection device, ultrasonic beams along different detecting directions to perform scanning in the viewable range (Fig. 3; column 5, line 21-36, column 5, line 62-column 6, line 18), and recording a first property value of an echo wave of an ultrasonic beam emitted in each of the detecting directions as a detection value in that detecting direction (defining background map of ultrasonic beam echo intensity (column 5, line 21-36, column 5, line 62-column 6, line 18), and comparing the detection value in each of the detecting directions with a pre-stored reference value of the detecting direction (Fig. 2, column 4, line 51-column 5, line 20, column 5, line 62-column 6, line 52), and determining whether there is a viewer present in the viewable range according to the comparison result, wherein the reference value is the first property value of an echo wave of an ultrasonic beam emitted by the ultrasonic detection device when there is no viewer present in the viewable range of the display screen (looking at difference of measured intensity map to background map to determine differences indicating possible viewer; Fig. 2, column 4, line 51-column 5, line 20, column 5, line 62-column 6, line 52) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenberger’s system to include emitting, by the ultrasonic detection device, ultrasonic beams along different detecting directions to perform scanning in the viewable range, and recording a first property value of an echo wave of an ultrasonic beam emitted in each of the detecting directions as a detection value in that detecting direction; and comparing the detection value in each of the detecting directions with a pre-stored reference value of the detecting direction, and determining whether there is a viewer present in the viewable range according to the comparison result, wherein the reference value is the first property value of an echo wave of an ultrasonic beam emitted by the ultrasonic detection device when there is no viewer present in the viewable range of the display screen, as taught in combination with Kiewit, for the typical benefit of accurately detecting viewers by comparing the ultrasonic measurements to a reference mapping of the empty viewing area.

As to claim 4, Greenberger and Kiewit disclose wherein the first property value comprises an echo intensity of an ultrasonic beam emitted in a corresponding detecting direction (see Kiewit at Fig. 2, column 5, line 6-20, column 6, lines 54-column 7, line 24), and the determining whether there is a viewer present in the viewable range according to the comparison result, comprises: if the detection value is smaller than the reference value, then determining that there is no viewer present in the viewable range, otherwise, determining that there is a viewer present in the viewable range (subtracting the 

As to claim 8, while Greenberger discloses detecting, by an ultrasonic detection device, whether there is a viewer present in a viewable range of the display screen, he fails to specifically disclose before the detecting, by an ultrasonic detection device, whether there is a viewer present in a viewable range of the display screen and generating a detection result: determining each of detecting directions in which the ultrasonic detection device emits ultrasonic beams in the viewable range.
In an analogous art, Kiewit discloses a system for detecting the presence of a viewer within a monitored area (Fig. 1, see abstract) by determining each of detecting directions in which the ultrasonic detection device emits ultrasonic beams in the viewable range and emitting, by an ultrasonic detection device, ultrasonic beams along different detecting directions to perform scanning in the viewable range (Fig. 3; column 5, line 21-36, column 5, line 62-column 6, line 18), and recording a first property value of an echo wave of an ultrasonic beam emitted in each of the detecting directions as a detection value in that detecting direction (defining background map of ultrasonic beam echo intensity (column 5, line 21-36, column 5, line 62-column 6, line 18), and comparing the detection value in each of the detecting directions with a pre-stored reference value of the detecting direction (Fig. 2, column 4, line 51-column 5, line 20, column 5, line 62-column 6, line 52), and determining whether there is a viewer present in the viewable range according to the comparison result, wherein the reference value is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenberger’s system to include before the detecting, by an ultrasonic detection device, whether there is a viewer present in a viewable range of the display screen and generating a detection result: determining each of detecting directions in which the ultrasonic detection device emits ultrasonic beams in the viewable range, as taught in combination with Kiewit, for the typical benefit of accurately detecting viewers by comparing the ultrasonic measurements to a reference mapping of the empty viewing area.

As to claim 12, while Greenberger discloses detecting, by an ultrasonic detection device, whether there is a viewer present in a viewable range of the display screen, he fails to specifically disclose emitting, by the ultrasonic detection device, ultrasonic beams along different detecting directions to perform scanning in the viewable range, and recording a first property value of an echo wave of an ultrasonic beam emitted in each of the detecting directions as a detection value in that detecting direction; and comparing the detection value in each of the detecting directions with a pre-stored 
In an analogous art, Kiewit discloses a system for detecting the presence of a viewer within a monitored area (Fig. 1, see abstract) by emitting, by an ultrasonic detection device, ultrasonic beams along different detecting directions to perform scanning in the viewable range (Fig. 3; column 5, line 21-36, column 5, line 62-column 6, line 18), and recording a first property value of an echo wave of an ultrasonic beam emitted in each of the detecting directions as a detection value in that detecting direction (defining background map of ultrasonic beam echo intensity (column 5, line 21-36, column 5, line 62-column 6, line 18), and comparing the detection value in each of the detecting directions with a pre-stored reference value of the detecting direction (Fig. 2, column 4, line 51-column 5, line 20, column 5, line 62-column 6, line 52), and determining whether there is a viewer present in the viewable range according to the comparison result, wherein the reference value is the first property value of an echo wave of an ultrasonic beam emitted by the ultrasonic detection device when there is no viewer present in the viewable range of the display screen (looking at difference of measured intensity map to background map to determine differences indicating possible viewer; Fig. 2, column 4, line 51-column 5, line 20, column 5, line 62-column 6, line 52) so as to accurately detect viewers by comparing the ultrasonic measurements to a reference mapping of the empty viewing area (see abstract). 


As to claim 16, while Greenberger discloses detecting, by an ultrasonic detection device, whether there is a viewer present in a viewable range of the display screen, he fails to specifically disclose a driving device, which is electrically connected to the ultrasonic detection device and configured to drive the ultrasonic detection device to rotate such that the ultrasonic detection device performs detection in the viewable range of the display screen.
In an analogous art, Kiewit discloses a system for detecting the presence of a viewer within a monitored area (Fig. 1, see abstract) by emitting, by an ultrasonic detection device, ultrasonic beams along different detecting directions to perform 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenberger’s system to include a driving device, which is electrically connected to the ultrasonic detection device and configured to drive the ultrasonic detection device to rotate such that the ultrasonic detection device performs detection in the viewable range of the display screen, as taught in combination with Kiewit, for the typical benefit of accurately detecting viewers by comparing the ultrasonic measurements to a reference mapping of the empty viewing area.

As to claim 17, Greenberger and Kiewit disclose wherein the driving device comprises a stepper motor (see Kiewit at column 3, lines 33-50).


Allowable Subject Matter
Claims 7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James R Sheleheda/Primary Examiner, Art Unit 2424